

Exhibit 10.1
AMENDMENT TO
VOTING PROXY AGREEMENT


This AMENDMENT TO VOTING PROXY AGREEMENT (this “Amendment”) is entered into as
of this 20th day of July, 2005 (“Effective Date”) and amends the Voting Proxy
Agreement executed on August 25, 1995 by and between Sumner M. Redstone, an
individual (“Redstone”), National Amusements, Inc., a Maryland corporation
(“NAI” and collectively with Redstone, the “ Shareholders”), WMS Industries
Inc., a Delaware corporation (the “Company”), and Louis J. Nicastro and Neil D.
Nicastro, individuals, as amended by that certain First Amendment to Voting
Proxy Agreement dated as of October 23, 2002 by and among the Company, the
Shareholders, Louis J. Nicastro and Neil D. Nicastro (the “Agreement”).


RECITALS


A. The Agreement will expire in accordance with its terms on August 24, 2005.


B. The parties wish to amend and extend the Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties agree as follows:



1.  
TERM. Section 2.6 of the Agreement is hereby deleted in its entirety and
replaced with the following:



“Unless sooner terminated as provided in paragraphs 2.3 through 2.5 hereof, this
Agreement shall continue in force until midnight, central time, on August 24,
2010 (hereinafter the “Voting Proxy Term”). The parties may agree to further
extend this Agreement at any time prior to expiration of the Voting Proxy Term.”



2.  
NOTICES. Section 6.12 of the Agreement is hereby deleted in its entirety and
replaced with the following:



“All notices or communications hereunder shall be in writing and sent to the
following addresses or at such other addresses as the parties may designate from
time to time:


If to the Shareholders:
Sumner M. Redstone
c/o National Amusements, Inc.
200 Elm Street
Dedham, MA 02026
Facsimile: 781 461-1412
Attn: Tilly Berman
 
National Amusements, Inc.
200 Elm Street
Dedham, MA 02026
Facsimile: 781 461-1412
Attn: General Counsel

 
Page 1 of 2

--------------------------------------------------------------------------------


 
If to the Company:
WMS Industries Inc.
800 South Northpoint Blvd.
Waukegan, Illinois 60085
Facsimile: 847-785-3901
ATTN: General Counsel and Secretary
 
If to Neil D. Nicastro:
 
Neil D. Nicastro
c/o WMS Industries Inc.
800 South Northpoint Blvd.
Waukegan, Illinois 60085
Facsimile: 847-785-3787
If to Nevada Board Chairman:
Dennis K. Neilander, Chairman
State Gaming Control Board
1919 E. College Parkway
Carson City, NV 89706
Facsimile: 775-687-5817




3.  
CONSTRUCTION. Capitalized terms used in this Amendment without definition shall
have the meanings set forth in the Agreement. If any conflict arises between the
terms of this Amendment and the terms of the Agreement, this Amendment shall
control. Except as otherwise provided in this Amendment, the terms of the
Agreement shall remain in full force and effect. This Amendment may be executed
in any number of counterparts, each of which shall constitute an original.





IN WITNESS WHEREOF, the Parties hereto have signed this Amendment as of the day
and year first above written.
 


/s/ Sumner Redstone        
/s/  Neil D. Nicastro        
Sumner Redstone
Neil D. Nicastro
   
National Amusements, Inc.
a Maryland corporation
WMS Industries Inc.,
a Delaware corporation
By:  /s/ Richard J. Sherman             
By:  /s/ Brian R. Gamache        
Print name: Richard J. Sherman
Title: Vice President and
Assistant Secretary
Print name: Brian R. Gamache
Title: President and Chief Executive
Officer



Page 2 of 2

--------------------------------------------------------------------------------

 